NOTE: This order is llonprecedential.

United States Court of Appeals
for the Federal Circuit

ASHLEY FURNITURE INDUSTRIES, INC.,
PZczintiff-Appellczrz,t,

V.

UNITED STATES,
Defenciant-Appellee,

AND

UNITED STATES INTERNATIONAL TRADE
COMMISSION,
Deferz,dant-Appellee,

AND

AMERICAN FURNITURE MANUFACTURERS
COMMITTEE FOR LEGAL TRADE, KINCAID
FURNITURE CO., INC., L. & J.G. STICKLEY, INC.,
SANDBERG FURNITURE MANUFACTURING
COMPANY, INC., STANLEY FURNITURE
COMPANY, INC., T. COPELAND AND SONS, INC.,
AND VAUGHAN-BASSETT FURNITURE COMPANY,
INC.,

Defendants-Appellees.

2012-1196

ASHLEY FURNITURE V. US 2

Appeal from the United States Court of international
Ti'ade in consolidated case no. 07-(]\7-0323, Judge Timo-
thy C. Stanceu.

ON MOTION

Before O’MALLEY, Circuit Judge.
O R D E R

Upon consideration of The Timken Company and
MPB Corporation’e motion for leave to file a brief amici
curiae in support of American Furnitui‘e Manufacturers
Committee for Legal Trade, et ai.,

IT IS ORDERED THATZ
The motion is granted.

FoR THE Cooar

AUB 3 1 2012

/e/ J an Horbalv
Date J an Horbaly
Clerk
Cc: Joseph VV. Dorn, Esq.
Jeffrey S. Grimson, Esq.
Patrick V. Galiagher, Esq. , FILED LS mg
Jessica R. Toplin, Eeq. U ‘E)FE\:ARPCF:,1E%U\T
Craig A. Lewis, Esq. , 1
David W. DeBruin, Esq. AUG 3 1 20 2
Nancy A. Noonan, Esq. JAN HOHBAW
U.EBK

Herbert C. Shelley, Esq.
Tererice P. Stewart, Esq.

323